                          Case 19-21714       Doc 10    Filed 09/03/19     Page 1 of 1

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                         at Greenbelt
                                 In re:   Case No.: 19−21714 − TJC     Chapter: 13

Christie Leigh Morris
Debtor

                      NOTICE OF DEADLINE FOR FILING MISSING DOCUMENT

DOCUMENT:                                        Voluntary Petition

PROBLEM:                                         The following pleadings are missing.

CURE:                                            All of these pleadings must be filed by the date shown below.

                                                 Ch 13 Plan & Cert of Service due 09/16/2019

CONSEQUENCE:                                     If the problem is not cured by the date below,
                                                 YOUR CASE WILL BE DISMISSED WITHOUT A
                                                 HEARING.

This notice is issued pursuant to:               11 U.S.C. § 521
                                                 Federal Rule of Bankruptcy Procedure 1007
                                                 Federal Rule of Bankruptcy Procedure 3015(b)

All deficiencies must be cured by 9/16/19.

Additional information for non−attorney filers is available at
http://www.mdb.uscourts.gov/content/no−attorney


Dated: 9/3/19
                                                 Mark A. Neal, Clerk of Court
                                                 by Deputy Clerk, Janine Hutchinson
                                                 301−344−3918
cc:   Debtor
      Attorney for Debtor − Robert John Harris

Form ntcddl (03/05)
